Citation Nr: 1205473	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-12 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability, to include as secondary to right knee disability.

4.  Entitlement to an initial rating in excess of 20 percent for lumbar disc herniation.

5.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs

ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1987.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007  rating decision in which the RO denied service connection for right hip, right knee, and left knee disabilities, and granted service connection for lumbar disc herniation and right lower radiculopathy, and assigned 20 and 10 percent ratings, respectively, effective January 9, 2007.  In October 2008, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in March 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2009.

In March 2010, the Board remanded the Veteran's claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the RO continued the denial of the claims for service connection for right hip, right knee, and left knee disabilities and the claims for higher initial ratings for lumbar disc herniation and right lower radiculopathy (as reflected in a November 2011 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.

Because the appeal involves disagreement with the initial ratings assigned following the grant of service connection for lumbar disc herniation and right lower extremity radiculopathy, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

As a final preliminary matter, the Board notes that, in various statements, the Veteran stated that he was unable to work due to his service-connected back disability, as well as other non-service connected physical complaints.  The Board finds that these statements appear to raise an informal claim of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  As there is no indication that this claim has yet been addressed by the RO, this matter is not properly before the Board; hence, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  While service treatment records show that the Veteran fell on his right hip during service, there is no medical evidence that the Veteran has, or ever has had a chronic disability of the right hip.

3. There is no medical evidence that the Veteran has, or ever has had a chronic disability of the right knee.

4.  There is no medical evidence that the Veteran has, or ever has had a chronic disability of the left knee.

5.  Since the January 2007 effective date of the grant of service connection, the 
Veteran's service-connected lumbar disc herniation has been characterized by complaints of limitation of motion and pain, but he has had forward flexion of the thoracolumbar spine greater than 30 degrees and there is no ankylosis of the thoracolumbar spine and separately ratable neurological impairment of the left lower extremity has not been shown.

6.  Since the January 2007 effective date of the grant of service connection, the Veteran's service-connected right leg radiculopathy associated with lumbar spine disability has been manifested by no more than mild, incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disability are not met. 38 U.S.C.A. §§ 1131 , 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2011). 

2.  The criteria for service connection for a right knee disability are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2011).

3.  The criteria for service connection for a left knee disability, to include as secondary to a right knee disability are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.310 (2011).

4.  The criteria for an initial rating in excess of 20 percent for lumbar disc herniation have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for revised DCs 5235-5243(as in effect since September 26, 2003)).

5.  The criteria for an initial rating in excess of 10 percent for right lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

With respect to the Veteran's claims for service connection, a January 2007 pre-rating letter provided noticed to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The January 2007 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The October 2007 RO rating decision reflects the initial adjudication of the claims after issuance of the January 2007 letter.  Hence, the December 2006 letter meets Pelegrini's and Dingess/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement.

Post rating, a March 2009 SOC set forth the rating criteria for evaluating disabilities of the lumbar spine and radiculopathy of the lower extremity (the timing and form of which suffices in part, for Dingess/Hartman).  After issuance of the above-described notice, and opportunity for the Veteran to respond, the November 2011 SSOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA, Social Security Administration (SSA) and private treatment records, and the reports of various VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with any claim is warranted.

The Board acknowledges that the Veteran has not been afforded an examination to obtain an opinion regarding the etiology of the Veteran's claimed right hip, right knee, and left knee disabilities.  The Board has reviewed the record, and, for reasons that will be explained below, finds that there is no duty to obtain a medical opinion regarding these claims for service connection on appeal.  

In summary, the duties imposed by the VCAA have been considered and satisfied.   Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate each claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2010).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744- 47 (Sept. 7, 2006). However, given the basis of the denial as noted below, any further discussion of the amendment is unnecessary.].

The Veteran contends that he is entitled to service connection for right hip, right knee, and left knee disabilities, as he believes that these current disabilities stem from injuries sustained in service.  In various written statements, the Veteran indicated that he injured his right hip when jumping out of planes during Airborne School.  He also reported that he injured his knees during rigorous training exercises, which put wear and tear on the knees.  He indicated that he still experiences pain in these areas to this day.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for right hip, right knee, and left knee disabilities must be denied.

The Veteran's service treatment records reflect that the Veteran fell off a ladder in July 1987 and landed on his hip.  An assessment of sacroiliac dysfunction was assigned.  There were no other complaints with respect to the right hip noted in service.  These records also reflect no complaint, finding, or diagnosis with respect to right or left knee.  There were no abnormalities with respect to any of the claimed disabilities found on January 1985, March 1986, or April 1987  Ranger examinations.

Post service, on VA examination in March 2007, the Veteran complained that his right knee gave out at times, but denied knee pain on the right side.  An x-ray of the right hip was unremarkable.  It was noted that the Veteran's right hip pain was most likely secondary to right lumbar radiculopathy and lumbar disc herniation.  

A May 2008 private medical report notes that the Veteran experienced right hip flexor weakness; however, no diagnosis pertaining to the right hip was assigned.  

On VA examination in September 2010, the Veteran reported that he experienced right hip pain and that his knees were painful and locked up on occasion.  A diagnosis of right lumbosacral radiculopathy was assigned.

A VA outpatient treatment report dated in October 2010 notes that the Veteran complained of right hip and bilateral knee pain for the past 15 years, with more constant pain over the past 3 to 5 years.  The Veteran indicated that he fell on a rock while in service.  An assessment of chronic pain in the hip and knees was indicated.

A VA outpatient treatment report from November 2010 also notes a history of right hip and bilateral knee pain for 15 years.  

In sum, there is no evidence of a right hip, right knee, or left knee disability outside of the Veteran's complaints of pain.  However, pain, alone, without evidence of underlying pathology, does not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282   (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001); see also Evans v. West, 12 Vet. App. 22, 31-32 (1998). 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has a diagnosis of any disability of the right hip, right knee, or left knee upon which to predicate a grant of service connection, there can be no valid claim for service connection for these claims-on any basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, the claims for service connection for disabilities of the right hip and both knees must be denied, because the first essential criterion for service connection-evidence of a current disability-has not been met. 

The Board notes that, to the extent that VA physicians have indicated that the Veteran's right knee and hip complaints are attributable to right lower extremity radiculopathy, the Veteran has already been granted service connection for this disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition). 

Thus, while the record reflects that the Veteran has complained of right hip, right knee, and left knee pain, no diagnosis with respect to any of these claimed disabilities has been assigned, and, on these facts, VA is not required to arrange for the Veteran to undergo examination or to obtain any medical opinion in this regard in connection with any claim. 

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the claims on appeal do not meet the fundamental requirement to obtain a VA medical opinion.  The competent, persuasive evidence of record simply does not establish that the Veteran has a current right hip, right knee, or left knee disability, or persistent or recurrent symptoms of any of these claimed disabilities.  

Finally, to whatever extent the Veteran and/or his representative's assertion are being offered to directly establish that the Veteran's right hip and bilateral knee disabilities had their origins in or is otherwise medically related to service or service-connected disability, the Board finds that such assertions provide no basis for allowance of any claim.  While the Veteran is certainly competent to report his current symptoms of pain, the Board points out that a medical matter of diagnosis of a disability (such as the type of disabilities at issue here), is within the province of trained medical professionals. See Jones v. Brown, 7 Vet. App. 134, 137-38   (1994).  As laypersons without appropriate training and expertise, neither the Veteran nor his representative is competent to render a diagnosis of a current right hip, right knee, and left knee joint disabilities.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions of the Veteran's pain have no probative value as to a diagnosis of a disability. 

For all the foregoing reasons, the Board finds that the claims for service connection for right hip, right knee, and left knee disabilities must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

III.  Claims for Higher Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating, evaluation of the medical evidence from the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

The pertinent medical evidence of record includes an April 2006 private MRI of the lumbosacral spine noting an impression of grade 2 spondylolisthesis of L-5 in relationship to S-1, as well as degenerative changes of L5-S1 with a disc bulge in the midline.  

An April 2006 report notes low back pain radiating to the right lower extremity.  It was noted that the Veteran had increased lumbar lordosis.  There was pain to palpation of the of lumbosacral spine.  It was noted that flexion was reduced by 50 percent and extension was reduced to 20 percent.  Right lateral flexion and rotation was reduced to 75 percent and left lateral flexion and rotation was reduced to 50 percent.

An October 2006 private report from Dr. P. notes that the Veteran complained of low back pain radiating to the right leg, with weakness of the right leg.  He described the pain as burning, throbbing, and distressing, and rated it a 6 on a scale of 1 to 10.  He indicated that walking made the pain worse, and that the disability affected his ability to sleep and perform physical activities.  

A neurological examination was grossly intact, with intact sensation and reflexes in the lower extremities.  On physical examination, the examiner observed a normal gait and heel and toe walking.  Flexion of the spine was limited due to pain, but it was noted that rotation was not limited.  There was tenderness to palpation around the vertebral lumbar area and tenderness to palpation around the right sacroiliac joint area.  Straight leg raising was positive bilaterally at 60 degrees while sitting.  There was presence of muscle spasm around the lumbar area.  An impression of lumbosacral radiculopathy, right side sacroiliitis, and spondylolisthesis was assigned.  

An October 2006 private report reflects that the Veteran had severe low back pain radiating down the right lower extremity.  The pain was currently rated an 8 on a scale of 1 to 10.  There was tenderness to palpation and muscle spasm present.   With respect to normal ranges of motion, flexion was 50 percent, extension was 10 percent, right and left rotation were both 50 percent, and right and left lateral flexion were both 10 percent.  

A November 2006 statement from private physician Dr. P. notes that the Veteran had been under his care with a diagnosis of lumbar disc herniation.

On VA examination in March 2007, the Veteran reported sharp low back pain radiating into his right lower extremity down to the foot.  He also complained of subjective weakness in the right foot, and indicated that his right knee gave out at times.  He denied tingling and numbness in the bilateral lower extremities.  He indicated that pain was aggravated by sitting and bending over.  He denied incontinence of the bladder or bowel.  With respect to work, the Veteran indicated that he lost his job as a forklift operator in April 2006 due to medical reasons.  He was independent in activities of daily living.  He wore a back brace on occasion.  The Veteran did not report additional limitation following repetitive use or during flare-ups, and denied experiencing any incapacitating episodes during the past 12 months.

A physical examination of the lumbar spine demonstrated no gross deformity.  There was tenderness to palpation over the lumbar paraspinals.  Forward flexion was to 50 degrees, while extension was to 20 degrees.  There was pain throughout each range of motion.  Lateral bending was to 30 degrees bilaterally, with pain at the end of the range of motion.  Rotation was to 35 degrees with associated mild pain at the end of the range of motion.  Following 5 repetitive ranges of motion, pain was increased, but range of motion stayed the same.  There was no evidence of fatigue, weakness, or lack of endurance.  A straight leg raising test was negative bilaterally, while a Patrick test was positive bilaterally.

A neurological examination revealed decreased muscle strength in the right lower extremity secondary to pain, but was otherwise normal.  Sensation was impaired to light touch only in the right leg.  Deep tendon reflexes were normal, and a Babinski test was normal.  The Veteran's gait was described as normal without assistive devices.  An x-ray of the lumbar spine revealed narrowing of the L5-S1 and L4-L5 spaces and mild anterolisthesis of L5 compared to S1.  There was no fracture or subluxation.  An impression of chronic low back pain was noted.

An October 2007 private medical report reflects that the Veteran underwent a lumbar epidural steroid injection.

A May 2008 report notes that the Veteran reported significant back pain and right buttock pain that limited his overall daily function.  He indicated that the pain was worse in the morning, and he rated the pain as a 7 or 8 on a scale of 1 to 10. Pain was exacerbated by prolonged sitting and extension of the lumbosacral spine.  He denied any bowel or bladder incontinence.  He had occasional radicular symptoms to the right buttock which were incapacitating.  He took a muscle relaxant, and had an epidural injection in November 2007.  He did not use a cane or any assistive devices.  

It was indicated that the Veteran ambulated with an extremely antalgic gait, and had difficulty sitting down into a seated position and rising from a seated position.  He was unable to squat, walk on his heels, and unable to walk on his toes secondary to pain.  Range of motion testing revealed flexion to 20 degrees and extension to 0 degrees.  Straight leg raising was positive in the supine and seated positions at 30 degrees.  An impression of limited daily function due to low back pain with radiating symptoms to the right lower extremity was noted.  The exam was remarkable for right hip flexor weakness, positive straight leg raising, and overall guarding of the right lower extremity.

A September 2010 neurological examination reflects that the Veteran reported back pain radiating from his buttocks to the lateral aspect of the right leg.  He did not complain of numbness or tingling in the leg.  He stated that he could not walk, stand, or sit for prolonged periods of time due to pain in the back of the right thigh.  A detailed reflex examination yielded normal findings, and a sensory examination and motor examination were both normal.  There was no muscle atrophy and muscle tone was normal.  There was no gait abnormality.  The Veteran reported that he had recent EMG studies performed, though he did not fax these records to the examiners.  A diagnosis of lumbosacral radiculopathy, mild (based on clinical evaluation, as Veteran did not send the EMG/NCS reports within one month for definitive diagnosis of severity/presence of radiculopathy).  The examiner noted that this disability would cause problems with lifting and carrying, but that a sedentary desk job would be possible, so long as he would be able to take breaks to allow him to change positions.  

An addendum to this report notes that the Veteran faxed in private records, but these included an MRI and not an EMG study.  The examiner continued to note mild radiculopathy comparable to a partial, incomplete paralysis of the sciatic nerve.

On VA examination in September 2010, the Veteran reported that he had been on disability for a back injury for approximately 3 years.  He reported daily back pain occasionally radiating down the right lower extremity.  He did not see pain management, and was not taking any pain medication.  He denied incapacitating episodes or flare-ups, and there was no interference with daily activities.  He reported that the pain was worse with going up and down stairs, sitting, and standing.

On physical examination, the Veteran's gait was normal.  Deep tendon reflexes were evident, straight leg raising tests were negative, and sensation was grossly intact to light touch.  Motor strength was full in both lower extremities.  He was able to go up on his heels and toes.  There was loss of lumbar lordosis, but no muscle spasms, scoliosis, or atrophy.  He complained of pain with all ranges of motion.  He was able to flex to 60 degrees, extend to 20 degrees, side bend to the right to 25 degrees and to the left to 20 degrees, rotate to the right 30 degrees, and rotate to the left 20 degrees.  There were no objective signs of pain or evidence of ankylosing.  After repetitive range of motion of the lumbosacral spine, there was no additional limitation of joint function due to pain, fatigue, or lack of endurance.  An x-ray revealed anterolisthesis of L5 on S1 grade 1 with bilateral pars defects.  An assessment of status post right sacroiliac joint dysfunction, lumbar degenerative disc disease, and anterolisthesis of L5 on S1 grade 1 with bilateral pars defects was indicated.

VA outpatient treatment reports dated in October and November 2010 note a history of low back pain.  The October 2010 report notes that the Veteran had been on disability for 2 years, and that the disability was previously managed with 3 epidural injections.  He did physical therapy at home.  The Veteran indicated that pain was aggravated by prolonged sitting and standing, and was worse at the end of the day.  

A May 2011 VA neurological examination reflects that the Veteran complained of low back pain radiating down the right lower extremity with occasional numbness and tingling at the bottom of the right foot.  He reported that he could not sit or prolonged periods of time.  He denied urinary or bowel incontinence or severe incapacitating pain episodes.  A sensory examination of the right lower extremity revealed normal vibration, pain/pinprick, position sense, light touch and dysesthesias testing results.  A muscle examination was also normal, but nerve conduction studies were incomplete.  It was noted that the Veteran was unable to complete the test, as the Veteran was unable to tolerate the needle portion of the examination and chose to not continue with nerve conduction studies.  Therefore, a final diagnosis could not be rendered, though the examiner did note that there was not complete paralysis of the sciatic nerve.

 On VA examination in June 2011, the Veteran indicated that his back pain had worsened since the initial in-service injury, and that he reinjured his back in a 2006 work-related injury.  He stated that he was treated with pain management, physical therapy, and epidural steroid injections at that time, but still experienced pain.  The pain was worse with standing, sitting, or bending.  He also occasionally experienced pain radiating down the right leg, but no bowel or bladder incontinence or incapacitating episodes or flare-ups.  He reported that he stopped working 4 years ago, and indicated that his back disability limited his ability to sit and stand for long periods of time.

On physical examination, the Veteran's gait was normal, not antalgic, though the examiner noted that the Veteran walked normally when he thought he was not being watched, and altered his gait when he thought he was being watched.  He was able to go up on his heels and toes, but when the examiner tried to stress his muscle strength, the examiner noted that he gave a fake waxing and waning type of response that was not anatomical.  He also complained of numbness in the right leg, which the examiner commented was not anatomical, as it should be along a dermatome.  Straight leg raising test was negative when sitting, but positive when lying down.  There was no axial tenderness of the lumbosacral spine, spasms, scoliosis, or deformities.  The examiner noted that the Veteran overreacted to light palpation.  Flexion was to 60 degrees, extension was to 25 degrees.  The Veteran was able to side bend to the right and left to 20 degrees each, and rotate to the right 25 degrees and to the left 20 degrees.  There were subjective complaints of pain in all ranges of motion, but no objective signs of pain with range of motion.  After repetitive range of motion, there was no additional limitation due to pain, fatigue, or lack of endurance.  There was no evidence of any ankylosis.  The examiner also found that there was no evidence of any sciatic nerve involvement.  

A neurologic examination revealed even deep tendon reflexes, intact sensation except for the right leg, which the Veteran stated was less than the left leg; however, the examiner did not think that the Veteran was being truthful.  Waddell sign was positive sign, but there was positive symptom magnification with this examination.  Muscle strength was 5 out of 5 when the Veteran was not being watched.  An x-ray revealed anterolisthesis L5 and S1 and pars defects bilaterally.

SSA records reflect that the Veteran filed for disabilities benefits due to severe back and neck pain, and he could not perform his job functions such as lifting and carrying.  He also indicated that he suffered depression as a result of his physical disabilities.  The SSA disability determination reflects that the Veteran is in receipt of disability benefits with a primary diagnosis of disorders of the back, with no secondary diagnosis.  It was while there was medical evidence in the file, it was insufficient to establish a diagnosis.  

A.  Lumbar Disc Herniation

The 20 percent rating for the Veteran's lumbar disc herniation has been assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243 (for intervertebral disc syndrome (IVDS)).  However, the actual criteria for rating disc disease is set forth in rating formulas.

Effective September 26, 2003, VA's rating schedule provides that degenerative disc disease is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate ratings for orthopedic and neurological manifestations of spine disability), or under the Formula for Rating IVDS on the Basis of Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a rating of a 20 percent rating where forward flexion of the thoracolumar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or where muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour.  A 40 percent is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  The criteria are to be applied with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by disease or injury.  38 C.F.R. § 4.71a. 

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

Considering the pertinent evidence of record in light of the applicable legal authority, the Board finds that the criteria for a rating higher than 20 percent for lumbar disc herniation are not met.

As noted above, under the General Rating Formula, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Here, there is no evidence of any ankylosis of the thoracolumbar spine, and the Veteran has not complained of an inability to move his spine. Additionally, there is no evidence that forward flexion of the Veteran's thoracolumbar spine has been limited to 30 degrees or less. The Board acknowledges the private medical report dated in May 2008 reflecting flexion limited to 20 degrees. However, on all other occasions were flexion was measured, the Veteran was able to flex well above 20 degrees, including on VA examination in May 2007 (flexion to 45 degrees), in September 2010 (60 degrees), and June 2011 (60 degrees).  Thus, the evidence does not demonstrate that the Veteran's low back disability more nearly approximates the criteria for a 40 percent rating.  There is no other medical evidence suggesting that this is the case, even when taking into account any additional functional impairment due to pain, fatigue, or lack of endurance.  

The Board also notes that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected lumbar strain with degenerative changes.  However, such would not be the case here.  In so finding, the Board notes that the Veteran has already been assigned a separate rating for right lower extremity radiculopathy, and this is addressed below.  As for the left lower extremity, the Veteran has not complained of pain or numbness of the left lower extremity, and neurological testing, including detailed sensory, motor and reflex examinations during VA examinations were normal.  Left lower extremity radiculopathy has not been diagnosed in either private or VA medical records.  As a result, the Board finds that there is no basis for a separate, compensable rating under this provision for left lower extremity radiculopathy.

Turning to the Formula for Rating IVDS on the basis of Incapacitating Episodes, the Board notes that ratings are assigned on the basis of the quantity and duration of incapacitating episodes over a prior 12-month period.  For purposes of evaluation under this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a.

Here, while disc problems have been shown on occasion, the Veteran's low back disability is not shown to involve intervertebral disc syndrome with incapacitating episodes. VA examiners have consistently noted that the Veteran has not experienced incapacitating episodes with physician-prescribed bed rest, and there is otherwise no evidence that bed rest for any such syndrome has been prescribed.

B.  Right Lower Extremity Radiculopathy

The ratings for the Veteran's right lower extremity radiculopathy have been assigned under Diagnostic Code 8520.  Under that code, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve, while a 20 percent rating requires moderate incomplete paralysis.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis, i.e., the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

A note prior to the rating schedule for disease of the peripheral nerves states that when the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.

Considering the pertinent evidence in light of the applicable criteria, the Board finds that a rating in excess of 10 percent for the Veteran's right lower extremity radiculopathy is not warranted. 

The Board acknowledges that the May 2011 neurologic examination was incomplete in that no EMG studies were performed.  However, the Board points out that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The examination report reflects that the Veteran refused to submit to EMG studies.  Hence, while the requested examinations and testing could possibly have yielded evidence favorable to the Veteran's claim, he has not fully cooperated in VA's efforts to obtain such evidence. Thus, the Board must analyze this claim on the evidence of record, and, based on the evidence, finds that a rating in excess of 10 percent is not warranted.

The medical evidence of record reflects that the Veteran's right leg radiculopathy caused a disability comparable to more no more than mild incomplete paralysis of the right sciatic nerve.  In so finding, the Board observes that the May 2011 neurological examiner determined that the Veteran's right lower extremity radiculopathy was no more than mild.  In addition, while VA examinations from this period reflect diminished sensation in the left leg, there was no loss of muscle mass, atrophy, strength or function indicated.  As noted, where, as here, the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  In this case, as only sensory impairment was noted on the neurological examinations during this period, the Board finds that a rating in excess of 10 percent is not warranted.

C.  Both Claims

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the effective date of the grant of service connection has the Veteran's lumbar spine disability and related right lower extremity radiculopathy been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited to in the March 2009 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.   § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step:  a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate each disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate either disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R.  § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of either disability under consideration, pursuant to Fenderson (cited above); and that an initial rating in excess of 20 percent for lumbar disc herniation and in excess of 10 percent for right lower extremity radiculopathy must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


      (CONTINUED ON NEXT PAGE)



ORDER

Service connection for a right hip disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability, to include as secondary to right knee disability, is denied.

An initial disability rating in excess of 20 percent for lumbar disc herniation is denied.

An initial rating in excess of 10 percent for right lower extremity radiculopathy is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


